t c summary opinion united_states tax_court estelle kersh petitioner v commissioner of internal revenue respondent docket no 8087-00s filed date estelle kersh pro_se paul k voelker for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively and an addition_to_tax of dollar_figure under sec_6651 for - - the issues for decision are whether certain payments received by petitioner pursuant to a court order are gross_income to petitioner under sec_71 and whether petitioner is liable for an addition_to_tax under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner was married to leonard kersh in leonard kersh filed for divorce in the supreme court of new york county new york entered an order granting pendente lite maintenance order in favor of petitioner on or about date the original date of service of the application that related to the order was date excerpts from the order are as follows in awarding temporary maintenance the court awards mrs kersh dollar_figure per month temporary maintenance the award is retroactive to the original date of service of this application retroactive sums due by reason of this award shall be paid off at the rate of dollar_figure per month on top of the sums awarded until all arrears have been satisfied mr kersh may take credit for sums voluntarily paid for maintenance and support for this period for which he has cancelled checks or other similar proof of payment the first payment hereunder shall be made within ten days after service of a copy of this order without notice of entry and then monthly thereafter a divorce judgment filed on or about date was granted by the supreme court of new york county new york excerpts from the divorce judgment are as follows plaintiff leonard kersh shall pay to defendant estelle kersh as and for her individual support and maintenance the sum of dollar_figure per month until plaintiff retires from his employment at lorillard tobacco company plaintiff’s maintenance obligation shall terminate upon plaintiff’s retirement from lorillard tobacco company defendant is to receive a fifty percent interest in that portion of plaintiff’s pension_plan with lorillard tobacco company valued as of date as to amount and years_of_service pursuant to the terms of a qualified_domestic_relations_order which is and shall be made a part thereof leonard kersh retired in petitioner received payments totaling dollar_figure from leonard kersh prior to date the date of service of the application that is related to the order petitioner received payments totaling dollar_figure and dollar_figure in and respectively from leonard kersh pursuant to the order petitioner filed an application_for automatic_extension of time to file her tax_return petitioner filed her tax_return on date and reported total_tax of dollar_figure withholdings of dollar_figure and tax owed of dollar_figure petitioner did not report any alimony or separate_maintenance income q4e- discussion the parties dispute whether the payments received by petitioner from leonard kersh are separate_maintenance payments under sec_71 sec_71l a provides that gross_income generally includes amounts received as alimony or separate_maintenance payments sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse respondent maintains that the payments received by petitioner are gross_income under sec_71 because the payments were for temporary maintenance petitioner contends that the payments received are not included in gross_income because the payments are not separate_maintenance payments under sec_71 d petitioner’s position is that the pension - - payments payable under the divorce judgment are not alimony because they will not terminate upon her death and that the and payments are in effect advancements on the pension that would be payable to her when her former husband retired the divorce judgment on which petitioner relies was filed on or about date and does not apply to the payments that she received pursuant to the order in and regardless petitioner’s reliance on the divorce judgment is misplaced because the divorce judgment delineates separate clauses for support and maintenance payments that terminate upon leonard kersh’s retirement and pension payments pursuant to a qualified_domestic_relations_order that commence upon leonard kersh’s retirement the divorce judgment specifically provided that the maintenance obligation shall terminate upon leonard kersh’s retirement and thus it does not continue after petitioner’s death the order is the relevant document during the years in issue the order awards temporary maintenance payments and pursuant to state law the payments would have terminated upon the death of either party see n y dom rel law sec 236bl a we conclude that the payments that petitioner received in and pursuant to the order are separate_maintenance payments and are gross_income to petitioner under sec_71 petitioner testified credibly that she received only the payments set forth above rather than larger amounts set forth in the notice_of_deficiency the amounts of the payments received by petitioner pursuant to the order were dollar_figure and dollar_figure in and respectively the payments of dollar_figure received by petitioner prior to date are not separate_maintenance payments under sec_71 a respondent determined an addition_to_tax under sec_6651 sec_6651 provides an addition_to_tax for failure_to_file any return required determined with regard to any extension of time for filing petitioner filed an application_for automatic_extension of time to file her tax_return and filed her tax_return within the 4-month extension period petitioner is not liable for the addition_to_tax under sec_665l1 a see notice_93_22 1993_1_cb_305 to reflect the foregoing decision will be entered under rule
